Case 3:21-cv-O0006-MHL Document 4 Filed 01/12/21 Page 1 of 3 PagelD# 1216

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

XI CHIN CLAN NATION, et al.,

Plaintiffs,
v. Civil Action No. 3:21cv6
QUEEN ELIZABETH, et al.,

Defendants.

ORDER

On January 6, 2021, Plaintiff Xi Chin Clan Nation, along with other named entities, filed
two applications to proceed in forma pauperis and a Complaint. (ECF Nos. 1-3.) Upon review,
the Court ORDERS Plaintiffs, no later than February 16, 2021, to file: (1) an in forma pauperis
application or remit the filing fee for a civil action; and, (2) an Amended Complaint, which
outlines in simple and straightforward terms why Plaintiffs think they are entitled to relief and
why the Court has jurisdiction over this case.

First. the two in forma pauperis applications appear to be submitted on behalf of the Xi
Chin Clan Nation and the Harmon Rhashea Lynn Foreign Trust. (ECF Nos. 1, 2.) The Supreme
Court has held that 28 U.S.C. § 1915 applies only to natural persons, and as such, “artificial
entities” like associations and corporations cannot proceed in forma pauperis. See Rowland v.
California Men's Colony, Unit II Mens Advisory Council, 506 U.S. 194, 201-02 (1993): see also
Tehuti vy. Zientz, 2016 WL 1238605, at *1 (N.D. Tex. Mar. 8, 2016) (“Because the in-forma-
pauperis motion pending in this case is styled, in part, on behalf of an organization, and not a

natural person, the in-forma-pauperis motion must be denied.”). Because the in forma pauperis
Case 3:21-cv-O0006-MHL Document 4 Filed 01/12/21 Page 2 of 3 PagelD# 1217

statute permits only natural persons to proceed in court without pay fees and not entities, the
Court orders Plaintiffs to complete an in forma pauperis application for each individual should
Plaintiffs wish to proceed in this action without paying fees. Additionally, Plaintiffs must use
the long-form in forma pauperis application, not the short-form applications that they submitted.
Failure to comply with this request will result in the case being dismissed without prejudice.

Second, the Court has reviewed the proffered Complaint, which exceeds one hundred
pages and attaches roughly one thousand pages of exhibits. (Compl., ECF No. 1-1.) The
Complaint consists of rambling allegations against over 100 Defendants engaged in “land grabs”
and an “Indigenous Ponzi Racket Foreclosing and Eminent Domain Scheme.” (Compl. 60-71.)
The Complaint seeks to bring nearly forty claims against various individuals, companies,
attorneys, and elected officials, ranging from fraudulent foreclosures, to “Constitutional
Amendment VII Violation,” to wire fraud. The proffered Complaint offends Federal Rule of
Civil Procedure 8, which requires a short and plain statement of the grounds for this Court’s
jurisdiction and Plaintiffs’ claims for relief.

The Court hereby ORDERS that the Clerk shall provisionally file the proffered
Complaint; and it is further ORDERED that, no later than February 16, 2021, Plaintiffs shall file
an Amended Complaint, which outlines in simple and straightforward terms why they think that
they are entitled to relief and why the Court has jurisdiction over their case. See Fed. R. Civ. P.
8(a)(1) and (2).

The Amended Complaint SHALL COMPLY with the following directions:

1. At the very top of the amended pleading, Plaintiffs must place the follow caption
in all capital letters: “AMENDED COMPLAINT FOR CIVIL ACTION
NUMBER: 3:21cv6.”
Case 3:21-cv-O0006-MHL Document 4 Filed 01/12/21 Page 3 of 3 PagelD# 1218

2. The first paragraph of the particularized amended complaint must contain a list of
defendant(s). Thereafter, in the body of the particularized amended complaint,
Plaintiffs must set for legibly, in separately numbered paragraphs a short
statement of the facts giving rise to his claims for relief. Thereafter, in separately
captioned sections, Plaintiffs must clearly identify each federal or state law
allegedly violated. Under each section, Plaintiffs must list each defendant
purportedly liable under that legal theory and explain why they believes each
defendant is liable to them. Such explanation should reference the specific
numbered factual paragraphs in the body of the particularized amended complaint
that support that assertion.

3. Plaintiffs shall also include the relief they request — what in the law is called a
“prayer for relief.”

4. The particularized amended complaint must stand or fall on its own accord.
Plaintiffs may not reference statements in the prior complaint.

tn

The particularized amended complaint must omit any unnecessary incorporation

of factual allegations for particular claims and any claim against any defendant

that is not well-grounded in the law and fact. See Sewraz v. Guice, No.

3:08cv035, 2008 WL 3926443, at *2 (E.D. Va. Aug. 26, 2008).

The Court ADVISES Plaintiffs that the failure to strictly comply with the Court’s
directives and with applicable rules will result in DISMISSAL OF THIS ACTION WITHOUT
PREJUDICE for failure to prosecute. See Fed. R. Civ. P. 41(b).

Let the Clerk send a copy of this Order and necessary forms to Plaintiffs at their address

of record.

Itis SOQ ORDERED.

iat HA

M. Hannah Lauck \\ I \ Y
United States District Judge
Richmond, Virginia

Date: pr l2-2|

Ls}
